Citation Nr: 1231496	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-48 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of a fracture to left femur. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from September 1961 to September 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  By way of the January 2009 decision, the RO denied service connection for residuals of fracture of the left femur. 

The Veteran testified before the undersigned Veterans Law Judge in June 2012. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.

2.  The Veteran fractured his left femur in 1943 at the age of seven, and any left femur fracture residuals existed prior to service.  

3.  Left femur fracture residuals did not increase in severity during service.

4.  Any preexisting left femur or lower extremity condition was not aggravated beyond a natural progression by his military service.  

5.  The Veteran's currently diagnosed problems involving the left lower extremity are not due to service and do not represent inservice aggravation of any pre-existing residuals of a fractured femur.



CONCLUSION OF LAW

Preexisting residuals of a childhood fracture of the Veteran's left femur were not aggravated by his military service, and currently diagnosed problems involving the left lower extremity are not due to service and do not represent inservice aggravation of any pre-existing residuals of a fractured left femur.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim he was provided notice of the VCAA in November 2008.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The November 2008 letter informed the Veteran of the downstream disability rating and effective dates elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes, service treatment records, VA outpatient treatment reports, VA examinations, and statements and testimony from the Veteran and his representative.  The Veteran was afforded a VA examination in December 2008 with addendum opinions in August 2010 and July 2011.  The Board finds that these VA examinations and addendums are sufficient as they show a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, the Board finds that the duty to assist has been fulfilled and the Veteran is not prejudiced by the Board proceeding with a decision on his claim.  

The Veteran has not indicated that he has any further evidence to submit to VA, or that there exists any additional evidence which VA needs to obtain.  There is no other indication in the claims file that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a careful of the Veteran's claims file the Board finds that the Veteran's claim of entitlement to service connection for residuals of a fracture of the left femur must be denied.  The Board finds that the Veteran's left femur fracture preexisted his military service, that there is no indication that the condition increased in severity during service, and that residuals of the preservice fracture were not aggravated beyond a natural progression by his military service.  

On an October 1960 Report of Medical History for Pre-Induction, the Veteran checked "no" in the boxes next to questions asking about a history of swollen or painful joints, cramps in your legs, "trick" or locked knee, arthritis or rheumatism, and bone, joint, or other deformity.  On the physician's summary, the physician wrote "Fractured lt femur - 1943- treated with nail via O.R. & I.I.. Later pin was removed.  He denies any pain []or discomfort."  On the October 1960 Report of Medical Examination for Pre-Induction and the September 1961 Report of Medical Examination for Pre-Induction the clinical evaluation for the lower extremities was "abnormal" and it was noted that he had fractured his left femur in 1943.  The medical examiner also gave the Veteran a "1" for all parts of his "PULHES" physical profile.  A March 1963 service treatment record notes that the Veteran fractured his left femur in 1943 at the age of 7.  It was noted that the femur problem did not bother him until he arrived in Korea months earlier and had to do physical training (PT), which caused the stiffness in the muscles by his femur.  Physical examination revealed only that the Veteran had an old healed open reduction scar.  He was diagnosed with muscle spasms and prescribed to do no PT for one week.  On the Veteran's August 1963 Report of Medical Examination for Separation it was noted that he had a 14 inch scar on the anterior aspect of his left thigh.  On clinical evaluation, the examiner found the Veteran's lower extremities to be normal.  On the Veteran's August 1963 Report of Medical History for Separation it was noted that the Veteran fractured his left femur in 1943.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Here, the Board finds that since the Veteran's fractured left femur was noted at the time of examination, acceptance, and enrollment, he had a preexisting left femur condition.  

Thus, the issue before the Board is whether the Veteran's preexisting condition was aggravated beyond a natural progression by his military service.  A preexisting injury or disease will be considered to have been aggravated by service, where there is an increase in disability during such war service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition.  Aggravation may not be conceded where, as here, the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease is otherwise aggravated by service.  38 C.F.R. § 3.306(b).

The records from the Veteran's period of service show that the left femur fracture occurred in the Veteran's childhood, and the objective medical findings from service treatment records and examination reports show no increase in severity during service.  These facts lead the Board to find that aggravation may not be conceded.  

More recent medical records support the finding that the left femur fracture residuals were not aggravated by any aspect of the Veteran's period of service.  It is noteworthy that the Veteran was not treated for problems with the femur until decades after service.   In March 2000 the Veteran was seen at the VA for an initial visit and it was noted that he had no major complaints.  It was also noted that he had surgery for a broken leg 50 years prior but no other surgery.  In December 2008 the Veteran was afforded a VA examination and he reported that a plate was put into his leg at the age of 7, that it was later removed, and that it was not until a long march in Korea that he had pain.  He reported that he did not complain about it because he wanted to stay in the military but it kept getting worse so he had to leave the military.  The VA examiner gave a detailed history of all relevant medical records.  Two such records were noted after the Veteran's military service.  The first was a July 2000 VA treatment note that indicated he had drainage from a scar, and the second was a February 2004 VA treatment note that indicated the Veteran reported after service that he had chronic left leg pain since a motor vehicle accident at the age of 7, and that the left femur fracture gave him pain making it difficult to ambulate at times.  

On VA examination in December 2008, the examiner diagnosed the Veteran with left knee degenerative joint disease with thigh pain and muscle weakness.  The examiner was asked to provide an opinion as to whether the Veteran's left knee degenerative joint disease with thigh pain and muscle weakness were permanently aggravated by military service.  She opined as follows:

I CANNOT RESOLVE THIS ISSUE WITHOUT 
RESORT TO MERE SPECULATION. [M]ilitary 
service RATIONALE FOR OPINION GIVEN: During 
military service veteran reported no problems w/ leg until 
in Korea.  Veteran told pcp here problems w/ his leg since 
fracture at age 7.  There are no medical records to review 
from 1963 to 1999[.]

Report of December 2008 VA Examination 

VA treatment notes dated in November 2009 and March 2010 note that the Veteran reported he had pain in the left femur or thigh since service.  

In August 2010, the VA examiner reviewed the Veteran's claims file and provided an pertinent opinion.  She opined that the Veteran's left knee/leg condition (degenerative joint disease) was not permanently aggravated by military service.  Her opinion reads as follows:

      RATIONALE FOR OPINION GIVEN: There is no 
      evidence in the  service [treatment] records that a 
      chronic problem with the left knee or leg developed 
      while in the military.  He was seen once for a muscle 
      sprain but this does not constitute a chronic condition.  
      
      The Veteran was not seen for his left leg until 2000 for 
      the left leg.  The Veteran reported at his first Clarksburg 
      VAMC appointment that the the [sic] leg problem originated 
      in childhood. 
      
      There is no evidence that the left leg/knee condition
       porgressed [sic] beyond what would normally be expected 
      without military service. 

Report of August 2010 VA Examination Addendum 

In July 2011, the same VA examiner who performed the August 2010 VA examination reviewed the Veteran's claims file and provided an additional addendum to her opinion. She opined that the Veteran's left knee/leg condition was not permanently aggravated by military service.  Her rationale reads as follows:  

      RATIONALE FOR OPINION GIVEN: There is no 
      evidence in the  service medical records that a 
      chronic problem with the left knee or leg developed 
      while in the military.  He was seen once for a muscle 
      sprain but this does not constitute a chronic condition.  
      
      He was not treated for the left leg until 2000.  Medical 
      records in the 1990s not[e] a history of fracture and surgery in 
      1943, no evidence of problems with the leg in the 1990s.  
      There is no evidence of a chronic problems with the leg 
      in the military (1961 - 1963) or until 2000.  
      (Greater then 30 years after military service) 
      
      There is no evidence that the left leg/knee condition
       porgressed [sic] beyond what would normally be expected 
      without military service. 
      
Medical opinion based on review of claims file (including prior C&P exam and medical opinion), VAMC electronic medical records and private sector medical records.

Report of July 2011 VA Examination 

After a careful review of the Veteran's claims file, the Board finds that clear and unmistakable evidence shows that the left femur fracture occurred prior to service.  The weight of the evidence on file is against a finding that any preexisting condition grew worse during service.

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).   During service the Veteran reported that his left femur began to bother him because of PT and he was diagnosed with a muscle spasm and given one week off of PT.  The Board notes that this was a year and a half into the Veteran's military service and it was the only notation of symptomatology related to his left femur during service.  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Thus, there was no measure of any worsening of his condition during service.   The Board notes that the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  

Here, there is no increase in severity of any fracture residuals shown during service.  Without an increase in severity during service aggravation is not conceded.  Moreover, the weight of the evidence of record, including the medical opinions shown above, is against a finding that any preservice condition was aggravated by service.  There are no medical opinions on file supporting the Veteran's assertion that fracture residuals were aggravated by service.  

The Board notes that the Veteran has been diagnosed with left knee degenerative joint disease with thigh pain and muscle weakness.  Notations in VA treatment records dated in November 2009 and March 2010 indicate that the Veteran has related a history of these problems since service.  All medical opinions of record, however, are against the Veteran's claim.  In the VA opinions quoted above (dated in December 2008, August 2010, and July 2011 VA) the examiner determined that the Veteran's current condition was not related to service and that there is no evidence that the left leg/knee condition progressed beyond what would normally be expected without military service.  The examiner noted that the Veteran's in-service complaint was not a chronic condition but a onetime treatment of muscle strain and thus, there was no increase in severity during his military service.   Even if it were conceded for the sake of argument that the symptoms did increase in severity during his military service, the medical opinions of record specifically indicate that the residuals of fracture of the left femur was not aggravated beyond normal progression by such service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Here, the Board finds that the Veteran's preexisting condition was not aggravated by service.  

The Board notes that the Veteran testified that his scar from his fractured left femur was currently draining and that this was related to his military service.   The Board finds, however, that the draining scar is not related to the Veteran's military service or to his preexisting condition.  In  July 2000 it was noted that the Veteran was seen with drainage from a 1 centimeter lesion on top of a keloid that appeared to have come on spontaneously.  It was noted that the Veteran had a fracture of the thigh 57 years ago and that there was a keloid was in the area of the surgical scar.  In August 2000 it was noted that he recently noticed redness and he thought he might have been bit by a spider.  Another August 2000 VA treatment note stated that the Veteran was seen with an open wound of a keloid of the anterior left thigh and that the lesion was not from trauma and the same problem occurred about 10 to 12 years ago; there was no pain in the leg.  It was noted that the problem started when he was bitten by a spider.  Thus, the Board finds that any current drainage is not aggravation of a preexisting scar, but instead directly related to a post-service spider bite.    

Lay Statements:  Competence and Credibility

The Board notes that most of the evidence in favor of the Veteran's claim comes from his own statements as to his history of symptoms and his apparent belief that his current left lower extremity problems are related to service.  Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  With regard to the Veteran's testimony, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   However, importantly, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  While the Veteran can testify to his symptoms and to what doctors diagnosed him with, he is not competent to make medical findings or offer medical opinions as to the medical etiology of his current conditions, what aggravated his symptoms, and whether his symptoms progressed beyond the natural progression during any given period.  While the Board has considered the Veteran's statements about such, the Board is compelled to find that the medical evidence regarding these matters is more probative than assertions by the Veteran.  As stated above, the uncontroverted medical evidence of record shows that the Veteran's preexisting residuals of a left femur fracture were not aggravated beyond a natural progression by his military service.  The medical evidence also shows that the current left lower extremity problems are not related to service.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of a fracture of the left femur on the basis of aggravation.  While the Veteran's fracture of the left femur preexisted his military service, any residuals of the fracture did not increase in severity during service and were not aggravated beyond a natural progression during or by his military service.  The Veteran's current problems involving the left lower extremity are  not related by competent medical evidence to any aspect of his period of service.  Accordingly, the claim for service connection for residuals of a fracture of the left femur is denied. 



ORDER

Service connection for residuals of a fracture of the left femur is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


